DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 1/4/2022 has been entered. Claims 1-11 remain for examination. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is indefinite in claiming printed matter without any descriptive functional 
relationship between the printed matter and associated substrate. “For example, a claim to a color-coded indicia on a container in which the color indicates the expiration date of the container may give rise to a functional relationship” – MPEP 2111.02 II (Copy of MPEP 2111.05, I, II, and III are herein attached for further reviews). 

	The examiner suggests that a combination of claim 7 with corrected function item such as item (iii) in claim 8, items (i) and (ii) of claim 8 with positively recited functions such as “entropic painting encoding a message” would be view favorable. 

As previously stated, the copy of MPEP 2111.05 is herein presented for further reviews. 
2111.05    Functional and Nonfunctional Descriptive Material [R-10.2019]
USPTO personnel must consider all claim limitations when determining patentability of an invention over the prior art. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 403-04 (Fed. Cir. 1983). Since a claim must be read as a whole, USPTO personnel may not disregard claim limitations comprised of printed matter. See Id. at 1384, 217 USPQ at 403; see also Diamond v. Diehr, 450 U.S. 175, 191, 209 USPQ 1, 10 (1981). The first step of the printed matter analysis is the determination that the limitation in question is in fact directed toward printed matter. "Our past cases establish a necessary condition for falling into the category of printed matter: a limitation is printed matter only if it claims the content of information." See In re DiStefano, 808 F.3d 845, 848, 117 USPQ2d 1265, 1267 (Fed. Cir. 2015). "[O]nce it is determined that the limitation is directed to printed matter, [the examiner] must then determine if the matter is functionally or structurally related to the associated physical substrate, and only if the answer is ‘no’ is the printed matter owed no patentable weight." Id. at 850, 117 USPQ2d at 1268. If a new and nonobvious functional relationship between the printed matter and the substrate does exist, the examiner should give patentable weight to printed matter. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004); In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 403-04 (Fed. Cir. 1983). The rationale behind the printed matter cases, in which, for example, written instructions are added to a known product, has been extended to method claims in which an instructional limitation is added to a method known in the art. Similar to the inquiry for products with printed matter thereon, in such method cases the relevant inquiry is whether a new and nonobvious functional relationship with the known method exists. See In re DiStefano, 808 F.3d 845, 117 USPQ2d 1265 (Fed. Cir. 2015); In re Kao, 639 F.3d 1057, 1072-73, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d 1267, 1279, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010).
I.    DETERMINING WHETHER A FUNCTIONAL RELATIONSHIP EXISTS BETWEEN PRINTED MATTER AND ASSOCIATED SUBSTRATE

A.    Evidence Supporting a Functional Relationship
To be given patentable weight, the printed matter and associated product must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. See Lowry, 32 F.3d at 1584, 32 USPQ2d at 1035 (citing Gulack, 703 F.2d at 1386, 217 USPQ at 404). For instance, indicia on a measuring cup perform the function of indicating volume within that measuring cup. See In re Miller, 418 F.2d 1392, 1396, 164 USPQ 46, 49 (CCPA 1969). A functional relationship can also be found where the product performs some function with respect to the printed matter to which it is associated. For instance, where a hatband places a string of numbers in a certain physical relationship to each other such that a claimed algorithm is satisfied due to the physical structure of the hatband, the hatband performs a function with respect to the string of numbers. See Gulack, 703 F.2d at 1386-87, 217 USPQ at 405.
B.    Evidence Against a Functional Relationship
Where a product merely serves as a support for printed matter, no functional relationship exists. These situations may arise where the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product. For example, a hatband with images displayed on the hatband but not arranged in any particular sequence was found to only serve as support and display for the printed matter. See Gulack, 703 F.2d at 1386, 217 USPQ at 404. Another example in which a product merely serves as a support would occur for a deck of playing cards having images on each card. See In re Bryan, 323 Fed. App'x 898 (Fed. Cir. 2009) (unpublished). In Bryan the applicant asserted that the printed matter allowed the cards to be "collected, traded, and drawn"; "identify and distinguish one deck of cards from another"; and "enable[] the card to be traded and blind drawn". However, the court found that these functions do not pertain to the structure of the apparatus and were instead drawn to the method or process of playing a game. See also Ex parte Gwinn, 112 USPQ 439, 446-47 (Bd. Pat. App. & Int. 1955), in which the invention was directed to a set of dice by means of which a game  In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

II.    FUNCTIONAL RELATIONSHIP BETWEEN PRINTED MATTER AND ASSOCIATED SUBSTRATE MUST BE NEW AND NONOBVIOUS
Once a functional relationship between the product and associated printed matter is found, the investigation shifts to the determination of whether the relationship is new and nonobvious. For example, a claim to a color-coded indicia on a container in which the color indicates the expiration date of the container may give rise to a functional relationship. The claim may, however, be anticipated by prior art that reads on the claimed invention, or by a combination of prior art that teaches the claimed invention.
III.    MACHINE-READABLE MEDIA
When determining the scope of a claim directed to a computer-readable medium containing certain programming, the examiner should first look to the relationship between the programming and the intended computer system. Where the programming performs some function with respect to the computer with which it is associated, a functional relationship will be found. For instance, a claim to computer-readable medium programmed with attribute data objects that perform the function of facilitating retrieval, addition, and removal of information in the intended computer system, establishes a functional relationship such that the claimed attribute data objects are given patentable weight. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.
However, where the claim as a whole is directed to conveying a message or meaning to a human reader independent of the intended computer system, and/or the computer-readable medium merely serves as a support for information or data, no functional relationship exists. For example, a claim to a memory stick containing tables of batting averages, or tracks of recorded music, utilizes the intended computer system merely as a support for the information. Such claims are directed toward conveying meaning to the human reader rather than towards establishing a functional relationship between recorded data and the computer.
A claim directed to a computer readable medium storing instructions or executable code that recites an abstract idea must be evaluated for eligibility under 35 U.S.C. 101. See MPEP § 2106.



Claim Objections
Claim 1 is objected to for the following minor informalities: improper line spacings
(probably caused by word processing software), “the viewer” term which is appeared before item (ii), listings order of  - - a, b, c, d - - should be used. Accordingly, claim 1 should be read as follows:
1. A system as recited in claim 1 for tracking, finding, monitoring, and rescuing parties in the outdoors, when electronic communication is unavailable, and when it is difficult to spot people on the ground because of forestry or topography, 
the system effects a message sent from a sender having no other effective means to communicate to monitors or rescuers, and a viewer who uses optics to detect the sender's location and their message, comprising: 
(i) a balloon inflated by Helium, raised up into the air; being tethered with a rope to the viewer; 
the viewer is being located either on the ground or in the air, or on water surface of the balloon is marked 
a. a specific ratio, and 
b. a specific degree of mixing (degree of entropy) 
wherein correlate to a code taken from an agreed-upon code book, and where the ratio and the degree of entropy are Serial No.: 17/372,479communicated to a viewer looking at the balloon from any direction, and having only a partial view of the surface of the balloon;
this code being the message written by the sender on the balloon and properly interpreted by the viewer; 
(ii) the viewer is located in sight range of the balloon equipped with 
c. a digital camera that captures a surface area of the balloon;
d. a computing device used by the viewer, interpreting the picture taken by the camera, and thereby the message raised by the user is communicated to the viewer. 


Allowable Subject Matter
Claims 1-6 and 9-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The amendments to claims 1 and 9 filed on 1/4/2022 are considered persuasive. Accordingly, the prior art fails to disclose: 
1. A system as recited in claim 1 for tracking, finding, monitoring, and rescuing parties in the outdoors, when electronic communication is unavailable, and when it is difficult to spot people on the ground because of forestry or topography, 
the system effects a message sent from a sender having no other effective means to communicate to monitors or rescuers, and a viewer who uses optics to detect the sender's location and their message, comprising: 
(i) a balloon inflated by Helium, raised up into the air; being tethered with a rope to the viewer; 
the viewer is being located either on the ground or in the air, or on water surface of the balloon is marked 
a. a specific ratio, and 
b. a specific degree of mixing (degree of entropy) 
wherein correlate to a code taken from an agreed-upon code book, and where the ratio and the degree of entropy are Serial No.: 17/372,479communicated to a viewer looking at the balloon from any direction, and having only a partial view of the surface of the balloon;
this code being the message written by the sender on the balloon and properly interpreted by the viewer; 
(ii) the viewer is located in sight range of the balloon equipped with 
c. a digital camera that captures a surface area of the balloon;
d. a computing device used by the viewer, interpreting the picture taken by the camera, and thereby the message raised by the user is communicated to the viewer. 

ii. A method as recited in claim 9 to sign printed messages on documents, posters, walls and brochures, by replacing the monochrome ink with a mixture of two inks of very similar shade of a selected color, to be registered as a single color by the human eye, but be identified as two distinct shades by a digital camera,Serial No.: 17/372,479 Art Unit: 2887Page 7 
in a way where in any given area of the surface, above a certain minimum area size, the ratio between the surface portion of one shade, and the surface portion of the other shade is the same, and also the degree of mixing between the two shades is the same, 
thereby writing a second (entropic) message onto the ink arrangement of the printed letters, and where the printed letters express a different message, (the first message), the second message is the encrypted hash of the first message, where the encrypted hash is generated by the private key of the writer of the first message, and , where the reader of the printed surface will authenticate the writer of the first message by using the writer's public key to verify that the encrypted hash written as the second message corresponds to the hash of the first message. 

					Remarks
The amendment filed on 1/4/2022 has been reviewed but are considered partly persuasive. Claims 1-6 and 9-11 have been allowed with minor objections to claim 1. Claims 7-8 remain rejected under 112 2nd paragraph as being indefinite for the reasons set forth in this Office Action. 
This Office Action has been made Final. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIEN M LE/Primary Examiner, Art Unit 2887